Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 1 of 9 Page|D# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

Ganderkesee, 27777 GERMANY

Defendant.

Ascentech Pty Ltd as Trustee for The Smith )
F amin Trust )
Suite l6, Forurn Business Park )
41 Catalano Circuit )
Canning Vale, WA 6155, AUSTRALIA )
)

Plaintiff, ) Civil Action No.:
)
V. )
)
Ascora Gran )
Birkenallee 43 )
)
)
)
)

 

COMPLAINT FOR APPEAL AND DE NOVO REVIEW OF I)ECISION O`F
TRADEMARK TRIAL AND APPEAL BOARD

The Plaintiff Ascentech Pty Ltd as Trustee for The Smith Family Trust (Plaintiff) for its

Complaint against Defendant Ascora GmbH (Defendant), alleges as follows:
NATURE OF ACTION

l. This is an action seeking judicial review of a final decision of the Trademark Trial
and Appeal Board (TTAB or the Board), an administrative agency of the United States Patent
and Trademark Office (USPTO), in opposition proceeding no. 9`1216243 (the “Opposition
Proceeding”) under 15 U.S.C. § 1071(b)(l). A copy of the final decision is attached as EXhibit l.

2. On October 26, 2018, in the Opposition Proceeding, a TTAB panel sustained

Defendant’s opposition to registration of Plaintifi’ s marks “ASCORA” in standard characters

Case 1:19-cv-OOlOO-LI\/|B-|DD Document 1 Filed 01/28/19 Page 2 of 9 Page|D# 2

(Application Serial No. 86/080,318) (the ‘3 18 application)l and “ASCORA” and design2 (Serial
No. 86/080,319) (the ‘319 application)3 The goods identified in the applications are listed in
EXhibits 2 and 3.

3. In sustaining Defendant’s opposition, the TTAB found that Defendant had standing
to pursue the opposition, that Defendant had established priority of use in the United States, and
that Plaintiff s “ASCORA” marks are likely to cause confusion with Defendant’s “ASCORA”
mark.

4. Plaintiff is also the owner of U.S. Service Mark Registration No. 4,762,901for the
mark “ASCORA” in standard characters, for services in Class 42 as identified in Exhibit 4.4

THE PARTIES

5. Plaintiff is a corporation of Australia having the following address: Suite 16,
Forum Business Park, 41 Catalano Circuit, Canning Vale, WA 6155 AUSTRALIA.

6. On information and belief, Defendant is a limited liability company of Germany
having the following address: Birkenallee 43, Ganderkesee, 27777 GERMANY.

JURISDICTION AND VENUE

7. This is an action for judicial review of a final decision of the TTAB under Section
21(b)(1) ofthe Lanham Act, 15 U.S.C. § 1071(b)(1).

8. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331
and 1338 as it involves claims presenting federal questions under 15 U.S.C. § 1071(b)(1) and
1121(a). These statutory sections provide that a party to an opposition proceeding may have

remedy by a civil action, and with regard to this action, they provide that the court may adjudge

 

1 Exhibit 2 consists of a print-out of information concerning this application, downloaded from the USPTO website.

2 The mark is described as follows: “The mark consists of [t]he stylized wording ‘ASCORA’ under an incomplete

gear Wheel design.” Color is not claimed as a feature of the mark.

3 Exhibit 3 consists of a print-out of information concerning this application, downloaded from the USPTO website.

4 Exhibit 4 consists of a print-out of information concerning this registration, downloaded from the USPTO website.
2

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 3 of 9 Page|D# 3

that Plaintiff is entitled to receive registrations maturing from the two applications at issue in the
Opposition Proceeding. Since Defendant is a foreign entity, jurisdiction is mandatory in this
Court pursuant to 15 U.S.C. §1071(b)(4). 4

9. Venue is proper in this district pursuant to 28 U.S.C. § 1391(0)(3) in that Defendant
is not a resident of the United States and thus may be sued in any judicial district. Given the
jurisdictional requirement of 15 U.S.C. §1071(b)(4) set forth in paragraph 8 above, venue in this
Court is also mandatory.

FACTUAL BACKGROUND

lO. Plaintiff creates and distributes software, including software for managing the
operations of a mobile workforce or workers in the field under the marks “ASCORA” and
“ASCORA” and design.

11. During the opposition proceeding, Plaintiff filed a contingent Motion to Amend
under 'Rule 2. 133 of the Trademark Rules of Practice, seeking amendment of both of its afore-
identified applications to limit the goods to the following: “Software for managing the operations
of a trade or service-based business specifically to assist businesses with the management and
operations of a mobile workforce or workers in the field.” As compared with the identifications
shown in Exhibits 2 and 3, this identification would have narrowed the scope of protection
sought by Plaintiff, and would have eliminated any possibility of confusion.5 In the TTAB

decision that is appealed herein, the Motion to Amend was denied.

 

5 Plaintiff notes that its Service Mark Registration No. 4,762,901 is limited to the following services (Exhibit 4):
“Software as a service (SaaS) services, namely, hosting software for use by others to assist businesses With the
management and operations of a mobile workforce or workers in the field; consultancy and information services in
relation to software for assisting businesses with the management and operations of a mobile workforce or workers

in the field.

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 4 of 9 Page|D# 4

12. F ederal registration of a trademark or service mark is prima facie evidence of the
registrant’s exclusive right to use the registered mark in commerce in connection with the goods
or services specified in the Certificate of Registration, pursuant to 15 U.S.C. § 1057(b). This
applies to Plaintiff’s Service Mark Registration No. 4,762,901 (Exhibit 4).

13. Plaintiff has been using its mark ASCORA in U.S. commerce in connection with
business software for managing the operations of a mobile workforce or workers in the field
since at least as early as May 20, 2011, and continuously since that date and to date.

14. In the Opposition Proceeding, Defendant alleged that commencing “long prior to
Applicant’s filing date” (October 2, 2013 for both of Plaintiff s applications), Defendant “has
engaged, and is now engaged in the rendering, distribution, sale, advertising and promotion in
interstate commerce of software and related research and consulting services in the fields of
information technology, systems integration and service-oriented architecture applications for
business enterprises, including desktop, web and mobile applications,” using the mark
“ASCORA.” Defendant also alleged use of the marks ASCORA for these goods “since at least
as early as July 2003" in the United States. Plaintiff disputes and denies these allegations.To the
extent that Defendant has used and not abandoned the mark ASCORA, its use of the mark was
sporadic'and minimal, and related to trivial software products rather than business-oriented
software for use in managing the operations of a mobile workforce or workers in the field.

15. In the Opposition Proceeding, Defendant also alleged that since its alleged initial
use of its “ASCORA” mark in the United States, Defendant “has made a substantial investment
in promoting its goods and services under its mark” and “has extensively used, promoted and
offered” its goods and services in connection with its mark “to the public through various
channels of trade in commerce” allegedly with the result that Defendant’s “customers and the

4

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 5 of 9 Page|D# 5

public in general have come to know and recognize” Defendant’s mark and associate it with
Defendant “and/or the goods and services rendered by” Defendant. Defendant also alleged these
activities have “built extensive goodwill” benefitting Defendant. Plaintiff disputes and denies
these allegations To the extent that Defendant has promoted goods or services under the mark
ASCORA, such promotion and use was sporadic and minimal, and related to trivial software
products rather than business-oriented software for use in managing the operations of a mobile
workforce or workers in the field.

16. Further, in the Opposition Proceeding, Defendant alleged a likelihood of confusion
between Defendant’s mark and Plaintiff s mark. Plaintiff disputes and denies this allegation

17. Plaintiff asserts that even if Defendant could prove first use of the mark
“ASCORA” in the United States prior to Plaintiff s first use of its “ASCORA” marks, such
alleged usage by Plaintiff was insufficient to establish any common law rights anywhere in the
United States. Moreover, such usage was discontinued by Defendant without intent to resume
use, and therefore any common law rights that Defendant may have established in the mark
“ASCORA” prior to Plaintiff s dates of first use were abandoned by Defendant prior to
Plaintiff s first use dates.

18. Based upon record evidence in the Opposition Proceeding, Defendant cannot
establish priority of use of its alleged “ASCORA” mark vis.a.vis Plaintiff`s use of its
“ASCORA” marks.

19. Even if Defendant were able to establish that it created any prior common law rights
in the mark “ASCORA” in the United States for any goods or services, there is no likelihood of
confusion as to the source of Plaintiff s business software offered under its mark ASCORA with
respect to any goods and/or services actually offered or sold by Defendant.

5

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 6 of 9 Page|D# 6

20. On May 6, 2014, Defendant filed a Notice of Opposition to Plaintiff s applications
The proceeding was assigned Opposition No. 91216243. The allegations set forth in the Notice
of Opposition are summarized in paragraphs 14-16 above. Plaintiff denied the salient allegations
of the Notice of Opposition.

21. During the opposition proceeding, the parties engaged in discovery and submitted
testimony and evidence to the TTAB, along with trial briefs. Notably, under the Trademark
Rules, because Defendant is a foreign entity Plaintiff was unable to cross-examine Defendant’s
witness in person but, rather, was required to submit written cross-examination questions in
advance, without knowing the content of the witnes~s’s direct testimony. This procedure
seriously hampered Plaintiff s ability to challenge Defendant’s position in the Opposition
Proceeding and to refute Defendant’s arguments on the relevant issues.

22. On October 26, 2018, the TTAB issued its decision sustaining the opposition in
favor of Defendant (Exhibit 1 hereto). Plaintiff believes that decision to be erroneous and hereby
appeals.

23. The decision of the TTAB is erroneous because Defendant cannot establish prior
use of the mark “ASCORA”, and even if Defendant could establish prior use, such prior use was
discontinued by Defendant with no intent to resume use, resulting in abandonment of any rights
in the mark. Furthermore, even if such prior use was not abandoned, the respective goods and
services of the parties are so different and disparate that there can be no finding of a likelihood of
confusion therebetween.

24. Accordingly, Plaintiff seeks de novo review of the TTAB decision under Section 21

ofthe Lanham Act, 15 U.S.C. § 1071(b)(1).

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 7 of 9 Page|D# 7

CAUSES OF ACTION

REOUEST FOR REVERSAL OF TTAB DECISION IN OPPOSITION PROCEEDING
NO. 91216243 REGARDING PLAINTIFF’S ‘318 APPLICATION

25. Plaintiff alleges and incorporates by reference each and every allegation contained
in paragraphs 1-24.

26. Plaintiff is dissatisfied with the decision of the TTAB that Defendant has
established priority of use and likelihood of confusion between its alleged “ASCORA” mark and
the “ASCORA” mark of Plaintiff’ s ‘3 18 application Plaintiff verily believes that Defendant has
not established and cannot establish priority of use and likelihood of confusion between the
respective marks. Plaintiff further believes that even if Defendant could establish priority of use,
the respective goods and services are so different and disparate that confusion is not likely.

27. Accordingly, the decision of the TTAB dated October 26, 2018 should be reversed
and an Order should be issued directing the USPTO to register the mark ASCORA of the ‘3 18
application for software for managing the operations of a trade or service-based business
specifically to assist businesses with the management and operations of a mobile workforce or

workers in the field.

REOUEST FOR REVERSAL OF TTAB DECISION IN OPPOSITION PROCEEDING
NO. 91216243 REGARDING PLAINTIFF’S ‘319 APPLICATION

28. Plaintiff alleges and incorporates by reference each and every allegation contained
in paragraphs 1-27.

29. Plaintiff is dissatisfied with the decision of the TTAB that Defendant has
established priority of use and likelihood of confusion between its “ASCORA” mark and the
“ASCORA” mark of Plaintiff s ‘3 19 application Plaintiff verin believes that Defendant has not
established and cannot establish priority of use and likelihood of confusion between the

7

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 8 of 9 Page|D# 8

respective marks. Plaintiff further believes that even if Defendant could establish priority of use,
the respective goods and services are so different that confusion is not likely.

30. Accordingly, the decision of the TTAB dated October 26, 2018 should be reversed
and an Order should be issued directing the USPTO to register the mark ASCORA of the ‘3 19
application for software for managing the operations of a trade or service-based business
specifically to assist businesses with the management and operations of a mobile workforce or

workers in the field.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for relief as follows:
1. That the Court reverse the decision of the TTAB dated October 26, 2018 in
Opposition No. 91216243 in the matter of Ascora GmbH v. Ascentech Ply

Lta' as Trusteefor T he Smith Famz`ly Trust, pursuant to 15 U.S.C. § 1071(b).

2. That the Court order the USPTO to register Plaintiff’ s “ASCORA” marks
as set forth in the ‘318 and ‘3 19 applications for software for managing the
operations of a trade or service-based business specifically to assist businesses
with the management and operations of a mobile workforce or workers in the

field.

Case 1:19-cv-00100-LI\/|B-|DD Document 1 Filed 01/28/19 Page 9 of 9 Page|D# 9

3. That the Court grant such other relief as it deems appropriate

Date: 1/9-8//‘1

H. JAY SPIEGEL & ASSOCIATES
P.O. Box 11

Mount Vernon, VA 22121

(703) 619-0101 - Phone

` (703) 619-0110 - Facsimile

jaysp iegel@aol.com - e-mail

Respectfully submitted,

Ascentech Pty Ltd as Trustee for The Smith
Family Trust

/Hj"‘i §*“r@

By H. Jay Spiegel
Attomey for Plaintiff
Virginia Bar No. 20647

